IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-81,252-02


                           EX PARTE BILLY LEE PAGE, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 26545-A IN THE THIRD DISTRICT COURT
                             FROM ANDERSON COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

assault and sentenced to twenty years’ imprisonment.

        Applicant contends that his counsel rendered ineffective assistance because counsel failed

to timely file a notice of appeal the sentencing of his adjudication of guilt in March of 2005.

        Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,

466 U.S. 668 (1984); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App. 1999); Ex parte

Axel, 757 S.W.2d 369 (Tex. Crim. App. 1988). In these circumstances, additional facts are needed.
                                                                                                       2

As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim. App. 1960), the trial court is

the appropriate forum for findings of fact. The trial court shall obtain a response from counsel

regarding Applicant’s claim of ineffective assistance of counsel. The trial court may use any means

set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d). If counsel refuses to submit a response or fails

to respond, the trial court shall inform this Court of the efforts it made to obtain a response from

counsel and the results of every such effort.

        It appears that Applicant is now represented by counsel. If the trial court elects to hold a

hearing, it shall determine whether Applicant is indigent. If Applicant is indigent and wishes to be

represented by counsel, the trial court shall appoint an attorney to represent Applicant at the hearing.

TEX . CODE CRIM . PROC. art. 26.04.

        The trial court shall make findings of fact and conclusions of law as to whether Applicant

timely informed the trial court or counsel of his desire to appeal the sentencing from his adjudication

of guilt hearing. The trial court shall also make findings as to why Applicant waited over nine years

to present this claim to this Court. The trial court shall also make any other findings of fact and

conclusions of law that it deems relevant and appropriate to the disposition of Applicant’s claim for

habeas corpus relief.

        This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.

Filed: December 17, 2014
Do not publish